January 10, 2012

Owner and Operator Sellers
c/o Wellington Healthcare Services, L.P.
20 Mansell Court East
Suite 200
Roswell, Georgia 30076
Attention: Mr. Philip M. Rees



      RE: Purchase and Sale Agreement dated as of September 29, 2011 by and
among the Sellers identified in the signature blocks below, Wellington
Healthcare Services, L.P. and G&E HC REIT II Southeastern SNF Portfolio, LLC
(the “Purchase and Sale Agreement”; capitalized terms used herein have the same
meanings as set forth in the Purchase and Sale Agreement)

Dear Mr. Rees:

By this letter agreement, Purchaser confirms that the Purchase and Sale
Agreement is amended to include the following as new Section 14.20 thereof:

“14.20 HUD Approval. This Agreement is expressly conditioned upon preliminary
approval by HUD of the transaction as set forth in Form 92266, Application for
Transfer of Physical Assets, and supporting documents submitted to HUD. No
transfer of any interest in any project under this Agreement shall be effective
prior to such HUD approval. Purchaser will not take possession of any project
nor assume benefits of any project ownership prior to such approval by HUD.
Purchaser, its successors and assigns shall have no right upon any breach by
Seller hereunder to seek damages, directly or indirectly, from any project which
is the subject of this transaction, including from any assets, rents, issues or
profits thereof, and Purchaser shall have no right to effect a lien upon any
such project or the assets, rents, issues or profits thereof.”

Please confirm the Sellers’ agreement with the foregoing by executing this
letter agreement below.

Sincerely,

G&E HC REIT II SOUTHEASTERN SNF PORTFOLIO, LLC

By: /s/ Danny Prosky
Name: Danny Prosky
Title: Authorized Signatory


Acknowledged and agreed as of the date set forth above:

      SELLERS:    
FALLIGANT AVENUE ASSOCIATES, L.P.
By: /s/ James J. Andrews
  LTC CONSULTING, L.P.
By: /s/ James J. Andrews
 
   
Name: James J. Andrews
Title: President
  Name: James J. Andrews
Title: President
IVAN ASSOCIATES, L.P.
By: /s/ James J. Andrews
  CONGRESS STREET PARTNERS, L.P.
By: /s/ James J. Andrews
 
   
Name: James J. Andrews
Title: President
  Name: James J. Andrews
Title: President
MCGEE ROAD ASSOCIATES, L.P.
By: /s/ James J. Andrews
  ENGLAND ASSOCIATES, L.P.
By: /s/ James J. Andrews
 
   
Name: James J. Andrews
Title: President
  Name: James J. Andrews
Title: President
POWDER SPRINGS ROAD ASSOCIATES, L.P.
By: /s/ James J. Andrews
  PHARR COURT ASSOCIATES, L.P.
By: /s/ James J. Andrews
 
   
Name: James J. Andrews
Title: President
  Name: James J. Andrews
Title: President
RED RIVER ASSOCIATES, L.P.
By: /s/ James J. Andrews
  IRVING PLACE ASSOCIATES, L.P.
By: /s/ James J. Andrews
 
   
Name: James J. Andrews
Title: President
  Name: James J. Andrews
Title: President
SAN ALEJANDRO ASSOCIATES, L.P.
By: /s/ James J. Andrews
  HAMILTON MILL ASSOCIATES, L.P.
By: /s/ James J. Andrews
 
   
Name: James J. Andrews
Title: President
  Name: James J. Andrews
Title: President

     

      SAN CARLOS ASSOCIATES, L.P. FACILITY INVESTMENTS, L.P.
By: /s/ James J. Andrews
  By: /s/ James J. Andrews
 
   
Name: James J. Andrews
Title: President
  Name: James J. Andrews
Title: President
TENNESSEE PROPERTY ASSOCIATES, L.P.
By: /s/ James J. Andrews
  SOUTH PARKWAY ASSOCIATES, L.P.
By: /s/ James J. Andrews
 
   
Name: James J. Andrews
Title: President
  Name: James J. Andrews
Title: President
WEST POINT ROAD ASSOCIATES, L.P.
By: /s/ James J. Andrews
  WELLINGTON HEALTHCARE PROPERTIES, L.P.
By: /s/ James J. Andrews
 
   
Name: James J. Andrews
Title: President
  Name: James J. Andrews
Title: President
WEST STREET ASSOCIATES, L.P.
By: /s/ James J. Andrews
  RIVERSIDE HEALTHCARE, L.P.
By: /s/ James J. Andrews
 
   
Name: James J. Andrews
Title: President
  Name: James J. Andrews
Title: President
SELLER GUARANTOR:
 

 
 

WELLINGTON HEALTHCARE SERVICES, L.P.
By: /s/ James J. Andrews
 


 
 

Name: James J. Andrews
Title: President
 



